Morton, C. J.
The entry, “Judgment for defendants by consent,” made upon the docket of the March term 1881 by the assistant clerk, was an error, and it was competent for the court or the clerk to correct it when it was discovered. No judgment had been ordered by the court, and no judgment could properly be entered by the clerk under the general order passed at the end of each term. This order is, in substance, that judgment be entered in all cases ripe for judgment, and that all other matters be continued. The case at bar was not ripe for judgment at the end of the March term 1881, and the clerk could not properly enter judgment without a special order of court. The plaintiff had filed a paper in which he says that he discontinues the action, and consents that judgment be entered for the defendants for costs. In many cases, such a paper would bring the action within the operation of the general order. But, in the case before us, it appeared of record that Moulton, one of the defendants, had died after the verdict, and while the plaintiff’s motion for a new trial was pending. Under these circumstances, it was competent for the court to enter a judgment in favor of Moulton as of the term when the verdict was rendered, nunc pro tune; but the clerk could not properly enter any judgment without a special order of court. Pub. Sts. c. 171, § 7. Reid v. Holmes, 127 Mass. 326. When the case was brought *224to the attention of the court at September term 1883, the court did not attempt to vacate a judgment previously rendered; but it properly found as a fact, that no judgment in the case had ever been rendered, and then proceeded to render judgments.
The judgments then rendered were within the discretion of the court, and no exception lies to its several rulings and orders.

Exceptions overruled.